



Exhibit 10.1


SEVERANCE AGREEMENT AND GENERAL RELEASE


This Severance Agreement and General Release (this “Severance Agreement”) is
entered into as of January 29, 2020, by and between Realty Income Corporation
(the “Company”), and Paul M. Meurer (hereinafter, the “Participant”).
Effective as of March 31, 2020 (the “Termination Date”), the Participant’s
employment with the Company and its subsidiaries and affiliates shall terminate.
During the period commencing on the date hereof and ending on the Termination
Date (the “Transition Period”), the Participant shall be employed by the Company
in the position of Senior Advisor, as an employee at will, at an annual base
salary rate equal to the Participant’s annual base salary rate as in effect
immediately prior to the date hereof. During the Transition Period, the
Participant shall have such duties and responsibilities as may be assigned to
him by the Chief Executive Officer of the Company from time to time and shall
assist and cooperate with the Company with respect to the transition of the
position of principal financial officer of the Company, as may be requested by
the Company from time to time. The Participant acknowledges and agrees that he
shall not be eligible to receive a bonus with respect to any portion of the
Company’s 2020 fiscal year.
IN CONSIDERATION of the severance compensation as herein provided, to which the
Participant is not otherwise entitled, the Participant does hereby
unconditionally, irrevocably and absolutely release and discharge the Company,
and any parent and subsidiary corporations, divisions and other affiliated
entities, past and present, as well as its past and present directors, officers,
employees, shareholders, agents, successors and assigns (collectively, “Released
Parties”), from any and all loss, liability, claims, demands, causes of action,
or suit of any type related directly or indirectly or in any way connected to
the transactions or occurrences between the Participant and the Released Parties
to date, to the fullest extent permitted by applicable law. This release
includes, but is not limited to, any losses, liabilities, claims, demands,
causes of action, known or unknown, suspected or unsuspected, arising directly
out of or in any way related to the Participant’s employment with the Company,
or the termination of the Participant’s employment.  This release is intended to
have the broadest possible application and includes, but is not limited to, any
tort, contract, common law, constitutional or other statutory claims, as well as
alleged violations of the California Labor Code, any applicable California
Industrial Welfare Commission order, the California Business and Professions
Code, Title VII of the Civil Rights Act of 1964, the California Fair Employment
and Housing Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Age Discrimination in Employment Act of 1967, all as amended, and
all claims for attorneys’ fees, costs and expenses. However, this release shall
not apply to claims for workers’ compensation benefits or unemployment insurance
benefits, any challenge made by the Participant to the validity of his release
of claims under the Age Discrimination in Employment Act, or any other claims of
the Participant that cannot, by statute, lawfully be waived by this Severance
Agreement. The Participant is not waiving his rights to enforce this Severance
Agreement, not waiving vested rights under any other agreement between the
parties, not waiving indemnification and not waiving legal fees with respect
thereto.
IN FURTHER CONSIDERATION THEREOF, the Participant hereby waives all rights he
may have to any personal relief or recovery from any charge or complaint, for
events or causes of action occurring or accruing on or before the Effective Date
of this Severance Agreement, before any federal, state, or local administrative
agency against the Released Parties, except as such waiver is prohibited by
statutory provision. The Participant further waives all rights to file or join
in any action before any federal, state, or local court against the Released
Parties for any events or causes of action occurring or accruing on or before
the Effective Date of this Severance Agreement. The Participant also
acknowledges that he does not have any current charge or claim against the
Released Parties pending before any local, state or federal agency regarding his
employment. Except as prohibited by statutory provision, in the event that any
claims are filed, they shall be dismissed with prejudice upon presentation of
this Severance Agreement, and the Participant shall reimburse the Company for
the costs, including reasonable attorneys’ fees, of defending any such action.
The attorneys’ fee provision in the previous sentence shall not apply to any
action by the Participant to challenge the enforceability of his waiver of
rights under the Age Discrimination in Employment Act.
As consideration for entering into this Severance Agreement, the Participant
shall receive the following severance compensation payable in accordance with
the terms of Section 4.2 of that certain Realty Income Corporation Executive
Severance Plan (as may be amended from time to time, the “Plan”):
a)    The total gross sum of one million five hundred ninety one thousand three
hundred ninety three dollars ($1,591,393), payable in a lump sum, and subject to
applicable withholdings;
b)    Continued group health insurance at the Company’s expense for the
Participant and his dependents (if currently covered) through March 31, 2021, or
until the Participant becomes covered under another group health insurance plan,
whichever occurs first. The Participant shall immediately notify the Company
upon becoming eligible for coverage under another group health insurance plan;
and





--------------------------------------------------------------------------------





c)    All then-outstanding unvested Company time-vesting restricted stock awards
and time-vesting restricted stock unit awards (including, for clarity, those
granted pursuant to this Agreement) held by the Participant on the Termination
Date shall vest in full as of the Termination Date.
The Participant agrees that, on the Termination Date, the Participant will
execute and deliver to the Company a supplemental release in the form of Exhibit
A attached hereto (the “Supplemental Release”). Subject to and conditioned upon
(i) Participant’s continued employment with the Company through the Termination
Date, and (ii) the execution and non- revocation of the Supplemental Release,
the Company will provide the Participant with the additional benefits set forth
below in exchange for the Supplemental Release:
1)    The Participant shall receive, or has received, an additional gross sum
equal to one million eighty seven thousand one hundred twenty five dollars
($1,087,125) in respect of the Participant’s annual cash bonus for the Company’s
2019 fiscal year, payable no later than March 15, 2020 in a lump sum and an
award of time-based restricted stock in respect of the Participant’s annual 2019
equity grant covering a number of shares of the Company’s common stock equal to
three hundred fifty seven thousand seven hundred fifty dollars ($357,750)
divided by the closing price of a share of the Company’s common stock on the
date of grant, rounded down to the nearest whole share, to be granted at the
time such grants are made to other executives of the Company generally, but no
later than March 15, 2020, each subject to applicable withholdings; and
2)    Solely with respect to that certain performance share award granted to the
Participant pursuant to that certain Performance Share Award Agreement dated as
of February 16, 2018, the number of Performance Shares (as defined therein) that
Vest (as defined therein) and become payable thereunder as of the Termination
Date shall equal the number of shares that performance vest pursuant to Section
2.2(a) of such Performance Share Award Agreement, based on the Company’s
achievement of applicable performance goals as of the Termination Date (without
regard to pro-ration).
Except as set forth in this Severance Agreement, or as otherwise mandated by
applicable law, the Participant shall not be entitled to any benefits as an
employee or former employee of the Company.
As a condition of the foregoing payments and benefits, the Participant agrees to
preserve the confidentiality of all trade secrets and other confidential
information of the Released Parties, and will not now or in the future disrupt,
damage, impair or interfere with the business of the Released Parties, whether
by way of using or disclosing the Released Parties’ trade secrets and
confidential information to compete against them, interfering with or raiding
their employees, or otherwise unlawfully disrupting their relationships with
customers, agents, representatives or vendors. The Participant agrees to comply,
in all respects, with the any confidentiality, non-solicitation, and other
restrictive covenants with respect to which the Participant is bound pursuant to
any agreement with the Company and/or any of its subsidiaries (including the the
Participant’s Participation Agreement under the Plan). Notwithstanding the
foregoing, nothing in this Severance Agreement is intended to or shall prevent
the Participant from communicating directly with, cooperating with, or providing
information (including trade secrets) in confidence to, any federal, state or
local government regulator (including, but not limited to, the U.S. Securities
and Exchange Commission, the U.S. Commodity Futures Trading Commission, or the
U.S. Department of Justice) for the purpose of reporting or investigating a
suspected violation of law, or from providing such information to the
Participant’s attorney or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Nothing in this Severance
Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create liability
for disclosures of trade secrets that are expressly allowed by 18 U.S.C. §
1833(b).
The Participant agrees that, from and after the date of this Severance
Agreement, he will not make any statement, publicly or privately, which
disparages or would reasonably be expected to disparage the Company, any of its
subsidiaries or affiliates or any of their respective employees, officers or
directors. The Company agrees that, from and after the date of this Severance
Agreement, the Company will not in public statements on behalf of and made in
the name of the Company make any statement which disparages or would reasonably
be expected to disparage the Participant, and agrees to instruct its senior
officers (senior vice presidents and above) and directors, from and after the
date of this Severance Agreement, not to make any statement, publicly or
privately, which disparages or would reasonably be expected to disparage the
Participant.
The Participant agrees to cooperate with the Company in accomplishing a smooth
and orderly transition in the transfer of responsibilities of the Participant to
other employees of the Company, particularly including pending matters of which
the Participant has the principal knowledge and background information.  In this
regard, the Participant agrees to respond in a timely fashion to the questions
which may be presented occasionally by the Company.  Such cooperation and
responses shall not entitle the Participant to any additional compensation
beyond the severance compensation specified herein above, so long as such
cooperation and responses do not unreasonably interfere with the Participant’s
other gainful employment or efforts to secure gainful employment.


By signing this Severance Agreement, the Participant represents, warrants and
agrees as follows:
(1)    The Participant has carefully read this Severance Agreement and
understands all of its respective terms.





--------------------------------------------------------------------------------





(2)    The Participant does expressly waive all of the benefits and rights
granted to him pursuant to California Civil Code Section 1542, which provides
and reads as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
The Participant does certify that he has read all of this Severance Agreement
and the quoted Civil Code Section, and that he fully understands all of the
same, and that he has been given the opportunity, if he desires, to review the
terms of this Severance Agreement and with counsel of his choosing.
(3)    The Participant expressly declares and represents that no promise,
inducement or agreement not herein expressed has been made to him and that this
Severance Agreement contains the entire agreement between the parties concerning
the subject matter of this Severance Agreement and supersedes all prior
negotiations, discussions or agreements relating to the subject matter of this
Severance Agreement; provided, however, that the Plan is incorporated and made a
part of this Severance Agreement and remains in full force and effect.
(4)    The Participant agrees that this Severance Agreement may be pled as a
full and complete defense to, and may be used as the basis for an injunction
against, any action, suit or other proceeding which may be prosecuted,
instituted or attempted by the Participant in breach hereof. The Participant
further agrees that in the event an action or proceeding is instituted by the
Participant or the Company or any party released hereby in order to enforce the
terms or provisions hereof, the prevailing party shall be entitled to an award
of reasonable costs and attorneys’ fees. This attorneys’ fee provision shall not
apply to an action brought by the Participant to challenge the enforceability of
his waiver of rights under the Age Discrimination in Employment Act.
(5)     The parties agree that this Severance Agreement shall bind the
Participant, his heirs, successors, agents, representatives and assigns, and
each of them, and shall inure to the benefit of the successors and assigns of
the respective parties hereto.
(6)    The Participant has signed this Severance Agreement knowingly and
voluntarily, and no promises or representations have been made to him to induce
him to sign this Severance Agreement.
(7)    If the Participant is under age 40 as of the date he signs this Severance
Agreement, he understands that the acceptance procedures of this Paragraph 7
apply to him. The Participant understands that he may take up to twenty-one (21)
days to sign this Severance Agreement and the Severance Agreement shall be
effective immediately upon the date of his signature (“Effective Date”).
(8)    If the Participant is age 40 or over as of the date he signs this
Severance Agreement, he understands that the acceptance procedures of this
Paragraph 8 apply to him. The Participant acknowledges and agrees that: a) he
has been advised to consult with an attorney before executing this Severance
Agreement; b) he has been given at least twenty-one (21) days to consider and
sign this Severance Agreement; c) the Participant may revoke his acceptance of
this Severance Agreement within seven days after he signs it by delivering a
written revocation to the Senior Vice President, Human Resources of the Company
so that such written revocation is received by no later than the seventh day; d)
this Severance Agreement shall not be binding and enforceable until the eighth
day after the Participant signs this Severance Agreement without revoking it
(“Effective Date”); and e) this Severance Agreement does not waive or release
any rights or claims that the Participant may have under the Age Discrimination
in Employment Act that arise after execution of this Severance Agreement.
IN WITNESS WHEREOF, the undersigned have executed this Severance Agreement and
General Release as of the date first above written.


REALTY INCOME CORPORATION:
 
PARTICIPANT
 
 
 
By:
 /s/ Michael R. Pfeiffer
 
By:
 /s/ Paul M. Meurer
 
Michael R. Pfeiffer
 
 
Paul M. Meurer
 
Executive Vice President, Chief Administrative Officer, General Counsel and
Secretary
 
 
 






--------------------------------------------------------------------------------





EXHIBIT A


SUPPLEMENTAL GENERAL RELEASE


WHEREAS, Realty Income Corporation (the “Company”) and Paul M. Meurer (the
“Participant”) entered into that certain Severance Agreement and General
Release, dated as of March 31, 2020 (the “Severance Agreement”), setting forth
their respective obligations to one another;
WHEREAS, pursuant to the Severance Agreement, the Participant agreed to execute
a Supplemental Release following the termination of his employment with the
Company as a condition to receiving the certain additional benefits under the
Severance Agreement.
THEREFORE, the Participant hereby executes this Supplemental General Release
(this “Release”) as part of the consideration for the agreements, payments and
other consideration provided in the Severance Agreement.
In consideration of certain additional benefits set forth in the Severance, and
for other good and valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the Participant does hereby unconditionally, irrevocably
and absolutely release and discharge the Company, and any parent and subsidiary
corporations, divisions and other affiliated entities, past and present, as well
as its past and present directors, officers, employees, shareholders, agents,
successors and assigns (collectively, “Released Parties”), from any and all
loss, liability, claims, demands, causes of action, or suit of any type related
directly or indirectly or in any way connected to the transactions or
occurrences between the Participant and the Released Parties to date, to the
fullest extent permitted by applicable law. This release includes, but is not
limited to, any losses, liabilities, claims, demands, causes of action, known or
unknown, suspected or unsuspected, arising directly out of or in any way related
to the Participant’s employment with the Company, or the termination of the
Participant’s employment.  This release is intended to have the broadest
possible application and includes, but is not limited to, any tort, contract,
common law, constitutional or other statutory claims, as well as alleged
violations of the California Labor Code, any applicable California Industrial
Welfare Commission order, the California Business and Professions Code, Title
VII of the Civil Rights Act of 1964, the California Fair Employment and Housing
Act, the Americans with Disabilities Act, the Family and Medical Leave Act, the
Age Discrimination in Employment Act of 1967, all as amended, and all claims for
attorneys’ fees, costs and expenses. This release shall not apply to claims for
workers’ compensation benefits or unemployment insurance benefits, any challenge
made by the Participant to the validity of his release of claims under the Age
Discrimination in Employment Act, or any other claims of the Participant that
cannot, by statute, lawfully be waived by this Release. The Participant is not
waiving his rights to enforce the Severance Agreement, not waiving vested rights
under any other agreement between the parties, not waiving indemnification and
not waiving legal fees with respect thereto. The Participant hereby waives all
rights he may have to any personal relief or recovery from any charge or
complaint, for events or causes of action occurring or accruing on or before the
Effective Date of this Release, before any federal, state, or local
administrative agency against the Released Parties, except as such waiver is
prohibited by statutory provision.
The Participant further waives all rights to file or join in any action before
any federal, state, or local court against the Released Parties for any events
or causes of action occurring or accruing on or before the Effective Date of
this Release. The Participant also acknowledges that he does not have any
current charge or claim against the Released Parties pending before any local,
state or federal agency regarding his employment. Except as prohibited by
statutory provision, in the event that any claims are filed, they shall be
dismissed with prejudice upon presentation of this Release, and the Participant
shall reimburse the Company for the costs, including reasonable attorneys’ fees,
of defending any such action. The attorneys’ fee provision in the previous
sentence shall not apply to any action by the Participant to challenge the
enforceability of his waiver of rights under the Age Discrimination in
Employment Act.
By signing this Release, the Participant represents, warrants and agrees as
follows:
(1)    The Participant has carefully read this Release and understands all of
its respective terms.
(2)    The Participant does expressly waive all of the benefits and rights
granted to him pursuant to California Civil Code Section 1542, which provides
and reads as follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
The Participant does certify that he has read all of this Release and the quoted
Civil Code Section, and that he fully understands all of the same, and that he
has been given the opportunity, if he desires, to review the terms of this
Release and with counsel of his choosing.





--------------------------------------------------------------------------------





(3)    The Participant expressly declares and represents that no promise,
inducement or agreement not herein expressed has been made to him and that this
Release, together with the Severance Agreement and the Plan (as defined in the
Severance Agreement) contain the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior negotiations, discussions or
agreements relating to the subject matter hereof.
(4)    The Participant agrees that this Release may be pled as a full and
complete defense to, and may be used as the basis for an injunction against, any
action, suit or other proceeding which may be prosecuted, instituted or
attempted by the Participant in breach hereof. The Participant further agrees
that in the event an action or proceeding is instituted by the Participant or
the Company or any party released hereby in order to enforce the terms or
provisions hereof, the prevailing party shall be entitled to an award of
reasonable costs and attorneys’ fees. This attorneys’ fee provision shall not
apply to an action brought by the Participant to challenge the enforceability of
his waiver of rights under the Age Discrimination in Employment Act.
(5)     This Release shall bind the Participant, his heirs, successors, agents,
representatives and assigns, and each of them, and shall inure to the benefit of
the successors and assigns of the respective parties hereto.
(6)    The Participant has signed this Release knowingly and voluntarily, and no
promises or representations have been made to him to induce him to sign this
Release.
(7)    If the Participant is under age 40 as of the date he signs this Release,
he understands that the acceptance procedures of this Paragraph 7 apply to him.
The Participant understands that he may take up to twenty-one (21) days to sign
this Release and the Release shall be effective immediately upon the date of his
signature (“Effective Date”).
(8)    If the Participant is age 40 or over as of the date he signs this
Release, he understands that the acceptance procedures of this Paragraph 8 apply
to him. The Participant acknowledges and agrees that: a) he has been advised to
consult with an attorney before executing this Release; b) he has been given at
least twenty-one (21) days to consider and sign this Release; c) the Participant
may revoke his acceptance of this Release within seven days after he signs it by
delivering a written revocation to the Senior Vice President, Human Resources of
the Company so that such written revocation is received by no later than the
seventh day; d) this Release shall not be binding and enforceable until the
eighth day after the Participant signs this Release without revoking it
(“Effective Date”); and e) this Release does not waive or release any rights or
claims that the Participant may have under the Age Discrimination in Employment
Act that arise after execution of this Release.
IN WITNESS WHEREOF, the undersigned has executed this Supplemental General
Release as of the date set forth below.


Dated: __________, 2020




PARTICIPANT
 
By:
 
 
Paul M. Meurer
 
 






